I bring to this forum, the largest and most representative of today’s world, the greetings of the people and the Government of the Eastern Republic of Uruguay — a greeting that expresses our passion for peace and freedom; our commitment to democracy, human rights, justice and solidarity; our commitment to the sustainable development of our country; and our desire for a humankind that, despite the redundancy, places at its core human beings — all human beings, men and women of this world without exception or excuse. We are all equal before the law, but above all we are all equal before life.
Although I come from Uruguay, I am not here to talk about the problems of Uruguay. I would modestly like to discuss problems affecting humankind as a whole. Weeks ago the world public opinion was moved by the image of a dead child on a beach after the sinking of the vessel with which, like so many other victims of the conflict in their country, he was trying to find a place in the world where he could find the protection to which he was entitled. The international reaction was immediate, but we hope that it was not ephemeral, that we not forget this tragedy that hit us and shamed us, to act with determination and efficiency in finding
solutions to the global tragedy of the exodus of millions of human beings.
Uruguay, as a nation nurtured by immigration and as a people that received international solidarity when it needed it, accepts this unavoidable duty. It is imperative to avoid a repetition of this tragedy, but it is also necessary to address the causes that brought it about. Always, and not just in matters of health, prevention is better than cure. Prevention means recognizing others as the same as us, which is much more than “tolerating” them”, respecting and promoting their rights, all their rights; betting on democracy as a form of government and state of society; educating and training for dignified life, decent work and full citizenship; respecting the planet on which we live, which, moreover, is still the only one on which the human species can survive as such. If we continue to destroy this world in the short term, humankind and future generations are sure to be homeless.
Prevention also means rejecting all forms of terrorism and discrimination so that there are no dead children on the beaches of the world because they cannot find a place to live, rejecting terrorism and discrimination wherever they arise and in all circumstances and places. Prevention is thinking boldly and acting sensibly with an eye on future generations, but as there is no future without a present, prevention is also thinking and acting according to our hopes, needs and possibilities.
A moment ago, I made a reference to health, no doubt because of my work experience — since I am a physician and until very recently was in the full exercise of my profession and vocation — but not only from experience. As the leader of my country, I am well aware that public health is a key and essential component of the sovereignty of nations, a right of individuals, a factor in the development of societies and an unavoidable responsibility of States.
From that perspective, we face a disturbing and unavoidable reality at the level of the whole of planet Earth. Indeed, according to recent studies and reports of the World Health Organization, first, the global burden of disease is shifting from acute, infectious diseases to chronic non-communicable diseases; the two must be fought, by working to keep acute diseases from appearing and by acting to prevent non-communicable chronic diseases from occurring. Secondly, chronic conditions such as heart disease and strokes are
15-29431 35/51

A/70/PV.16 29/09/2015
currently the leading cause of death worldwide. If we add other non-communicable diseases linked mainly to the lifestyle that we are developing as we advance, it is obvious that there is little left to say. Over 60 to 70 per cent of morbidity and mortality worldwide is due to chronic non-communicable diseases — cardiovascular diseases, cancer, chronic obstructive pulmonary disease, diabetes, and so on. Accordingly there is still so much to be done.
That task should have no borders of any kind, because the complex of problems underlying them know no borders. That is so much the case that the mere mention of the complex global landscape brings to mind Africa and Asia in particular, as well as Latin America, where many low-income and middle-income countries currently face a double burden of morbidity. Infectious diseases are killing people mercilessly and impacting us deeply, while chronic non-communicable diseases are also insidiously killing our populations.
At the same time, malnutrition and risk factors for chronic non-communicable diseases, such as overweight and obesity, have been said to also affect high-income countries and remain prevalent in the world. It is estimated that cancer has been costing Latin America $4.5 billion annually in terms of direct costs for physicians’ consultations, studies, diagnoses, treatment, medication, hospitalization, palliative care and more. There are indirect costs as well, such as travel and accommodations, lost work days and productivity. How much of that money could be saved if, rather than using it to treat the effects of these diseases, it could be put into social policies to improve people’s lives by offering better education, better health and dignified living conditions for our peoples?
It may be unpleasant to mention this aspect, but it is part of an uncomfortable reality that we must change, because if we do not adopt immediate measures by the year 2030, 1 million Latin Americans will die annually of cancer alone, and more than 7 million people globally will die from a preventable disease that, with early diagnosis and proper treatment, can be cured. Cancer will kill more people in the world every year than those killed during the Second World War. We are facing a brutal pandemic and, I humbly suggest, we must be aware of the reality we are currently suffering a pandemic that the humankind has never before known.
Life is precious; it has no price. In order to address and reverse the growing morbidity and mortality
from cancer and other non-communicable diseases, it is important to adopt political positions and policies and to implement systemic strategies to end poverty, generate social inclusion, promote education, encourage healthful lifestyles, and strengthen integrated health systems, including national programmes for the primary prevention, early detection and diagnosis, treatment, rehabilitation and long-term follow-up of these diseases. In regard to healthful lifestyles, physical activity and sports are important, as is a healthful diet, as opposed to the harmful and highly processed foods of an industry that growing exponentially.
We must control smoking, alcoholism and drug abuse. Based on our experience, we feel that it is indispensable to include tobacco and alcohol in our policies on drugs. We know it is not easy, but it is possible to regulate those markets without resorting to prohibitionist dogmatism and respecting the rights of individuals and making public health a matter of State sovereignty and social progress. Above all, I reiterate that the fight against smoking is also one against its vector of transmission, which is not mosquitoes, birds or rats but a multinational tobacco industry that, in order to double its profits, has no problem killing its own customers.
Uruguay has been a world leader in the implementation of the Framework Convention on Tobacco Control. Beginning in January 2014, Uruguay adopted a law on the control and regulation of cannabis, and we are working on measures related to controlling alcoholism, perhaps with a zero-tolerance policy in certain cases and circumstances. Finally, with regard to that issue, nothing can be achieved in isolation. Everything requires sensitivity, resolve and perseverance on the part of all Governments and peoples throughout the world.
In the area of international cooperation, we are not starting from zero. There are a number of institutional frameworks and modalities and very many projects under way. Could the implementation of the former and the progress of the latter be improved? No doubt, but rather than inventing new ones, let us make better use of what we already have. To that end, we certainly will need more human, material and financial resources, but there is one resource without which all these things, as abundant as they may be, will always be insufficient. I am referring to the resource of political will, which in this case is more than an ideological dilemma or a question of left, right or centre; it is an ethical issue.
36/51 15-29431

29/09/2015 A/70/PV.16
It is not ethical that, in some circumstances, tribunals and multinational organizations are able to prioritize trade over the defence of the fundamental human right to health and life. That is what Uruguay is suffering from. A major international tobacco company — I would cite only its initials so as not to offend certain sensibilities, but it is in fact Philip Morris — has appealed against Uruguay for bringing the issue of tobacco control to the World Health Organization. That is the situation Uruguay faces. Perhaps because we are a small country, we have been chosen for that role, not just to punish Uruguay but so that other countries of the world do not follow the path Uruguay has taken to fight against tobacco and to provide a better quality of life to its people.
Calling for ethics in the twenty-first century, I realize, might appear to be naïve or anachronistic, but the reality indicates the opposite. As we stated, we need only look at the news of the past few weeks to see that in some aspects, none of them trivial, the world really seems to be a kind of lunatic asylum run by its own patients. That is terrible, but if humankind wants to survive and progress, it cannot resign itself to such a terrible situation. It cannot become resigned to war or to the humiliation of poor people who have nothing to eat, nor can we close our eyes 24 hours after seeing a Syrian boy dead on a Turkish beach.
From our own perspective as a Latin American country and as Latin Americans, we cannot fail to mention three situations that are prominent on the agenda of our region. The first is the restoration of diplomatic relations between the United States and Cuba as an indispensable step in the normalization of bilateral relations between the two countries. We commend that step, and while we are aware of the complexity of the process under way, we are confident with regard to its future, particularly with regard to the key element of ending the economic, trade and financial embargo imposed on Cuba more than 50 years ago by the Government of the United States. As it has done on previous occasions, Uruguay will vote in favour of the General Assembly’s draft resolution calling for an end to the embargo. Hopefully it will be the last time that the Assembly will have to pronounce on the issue.
The second situation in Latin America is the tension that has existed for several weeks on the border between Colombia and Venezuela. We call for calm, respectful and open dialogue between the Governments of these brother countries in order to deal with this
situation, whose main victims are the peoples of the two countries, especially their socially most vulnerable sectors.
The third situation is the peace talks in Colombia, another complex but decisive process for our brother country and our region as a whole. We support this process and are ready to cooperate with it under the terms agreed to and demanded by the parties. Uruguay is not omnipotent, nor does it claim to be omnipresent or infallible, but neither is it indifferent.
In 2008, our country officially submitted its candidacy for a seat on the Security Council as a non-permanent member for the period 2016 to 2017. We did so based on our commitment to this Organization, of which we are a founding member; on our adherence to international law and multilateralism; on our firm rejection of all forms of terrorism and discrimination; on our conviction that the only means capable of resolving conflicts are the peaceful ones laid down in the Charter of the United Nations; and on our confidence in the value of the Security Council’s efforts to fulfil its primary function of maintaining international peace and security.
Uruguay has contributed to peace and security with a concrete and unwavering commitment that began before the creation of the United Nations, has been maintained over the Organization’s 70-year history and today is manifest in its participation in the peacekeeping operations whose mandates come from that very Security Council. We want to bring our values, commitment and efforts to bear as a non-permanent member of the Council for the period 2016 to 2017. We rely on the support of those here to help us do that, and we will not disappoint them.
